FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BIN ZHANG,                                       No. 13-70236

               Petitioner,                       Agency No. A200-755-530

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

       Bin Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards created

by the REAL ID Act. Ren v. Holder, 648 F.3d 1079, 1083-84 (9th Cir. 2011). We

deny in part, dismiss in part, and grant in part the petition for review, and we

remand.

      The record does not compel the conclusion that Zhang applied for asylum

within a reasonable period after the end of his employment in Guam in November,

2009, or that he otherwise established extraordinary circumstances excusing his

untimely filing. See Husyev v. Mukasey, 528 F.3d 1172, 1182 (9th Cir. 2008).

Further, we lack jurisdiction to consider the contentions regarding extraordinary

circumstances that Zhang raises for the first time in his opening brief. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over issues or claims

not presented in administrative proceedings below). Thus, we deny the petition as

to Zhang’s asylum claim.

      As to withholding of removal, the BIA affirmed the IJ’s conclusion that

Zhang was not credible because there were inconsistencies between his testimony,

asylum application, and documentary evidence, and his testimony was evasive and

not detailed. Substantial evidence does not support the adverse credibility

determination because it was based on findings not supported by the record and

mischaracterizations of the record. See Ren, 648 F.3d at 1089 (adverse credibility


                                           2                                       13-70236
finding not supported under the ‘totality of circumstances’). Thus, we remand

Zhang’s withholding of removal claim to the agency, on an open record, for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam); see also Soto-Olarte v. Holder, 555 F.3d 1089, 1095 (9th

Cir. 2009).

      Zhang’s unopposed motion for a stay of removal is granted.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                                          3                                  13-70236